DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 12/03/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tardi et al (US 2004/0022817 A1).
Tardi teaches methods of forming pharmaceutical compositions [0173] for the treatment of a neoplasm, where combinations of active agents that inhibited more than one mechanism of uncontrolled cell proliferation were chosen. As per Tardi, selecting combinations of agents that effect specific points within the cell cycle results in non-antagonistic (e.g., synergistic) effects of the agents (e.g., reads on forming a pharmaceutical composition for targeting tumor cells based on proliferative capacity and not on originating cell type) [0137]. 

Synergistic [0002, 0016, 0023-0028] interactions between two or more drugs has the benefit of lowering the amount of each drug required to result in a positive effect, otherwise known as dose-reduction. The dose reduction index (DRI) is a measure of how much the dose of each drug in a synergistic combination may be reduced at a given level, compared with the doses for each drug alone. DRI is important in clinical situations, where dose-reduction leads to reduced toxicity for the host, while maintaining therapeutic efficacy  (e.g., reads on a dosage of the incorporated drugs less than the dose of either drug standing alone) [0221].
The prior art disclosed liposomal [0024, 0083, 0147, 0149] pharmaceutical compositions [0173] containing a first and second drug that targeted a different phase of the tumor cell cycle [0136 and 0137], where the incorporation of the first and second drug was limited to a dosage less than that of the drugs standing alone [0221]. Together these would provide a composition as claimed instantly. 

Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
The instant claim 14 recites a first cytotoxic drug that selectively targets a first phase in the cell cycle of tumor cells, and that is water soluble and enclosed within the aqueous interior of the liposome. The claim also recites a second cytotoxic drug that selectively targets a different phase of the tumor cell cycle, and that is lipid soluble and incorporated into a lipid bilayer of the liposome.
Tardi taught the combination of DNA damaging agents, such as daunorubicin, and S/G2 or G2/M checkpoint inhibitors, such as paclitaxel encapsulated within liposomes. The encapsulation of an agent was by association with the bilayer of the liposomes through covalent or non-covalent interaction with the lipid components, or by entrapment within the aqueous interior of the liposome.

Since danorubicin is hydrophilic and paclitaxel is hydrophobic, one would reasonably expect the former to become incorporated into the aqueous interior of the liposome, and paclitaxel into the bilayer of the liposome. 
Note that this reasonable expectation is also consistent with the teachings of the instant specification at paragraphs 0024 and 0026, confirming that soluble drugs encapsulate within the aqueous interior of liposomes, and that insoluble drugs incorporate into the lipid membrane of the liposome. The instant Specification also confirms that daunorubicin is a soluble drug and that paclitaxel is an insoluble drug. 
Claim 19 is rendered prima facie obvious because Tardi taught [0071] DSPC, DMPC, cholesterol, PI and PEG-DSPE [0084].

Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive.
Applicant cited Tardi at ¶s [0024, 0026 and 0108-0109] to argue that Tardi teaches in vitro testing to screen drug candidates, which is in contrast to the instant invention [instant Specification at  ¶ [0004, 0006].
in vitro testing, since Tardi also teaches in vivo drug screening [0090].
Secondly, assuming arguendo that Tardi was limited to in vitro testing, which the Examiner does not concede, the features upon which the Applicant relies (i.e., exclusion of in vitro screening as a drug selection method) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the instant case, Tardi’s in vitro screens are not excluded by the claims. The claims are drawn to “selecting” a first and a second cytotoxic drug that targets a first and second phase in the tumor cell cycle. The “selecting” as recited in the claims is not further limited, and as such, the claims include Tardi’s means of drug selection drugs (e.g., in vitro and in vivo screening).

Applicant cited Tardi at ¶s [0026 and 0109] to argue that Tardi teaches using drug combinations based on the tumor type (e.g., in vitro drug screening), rather than by proliferative capacity of the cell.
The Examiner disagrees, as Tardi teaches in vivo drug screening, in addition to in vitro screening, as discussed above. Furthermore, Tardi teaches selecting drugs based on the proliferation of the tumor cell, where combinations of drugs blocked different cell-cycle pathways [0136-0139].


The Examiner disagrees. This is because Tardi teaches [0136-0140] combinations of drugs that blocked cell proliferation along different points in the cell cycle. Preferably, combinations that inhibited more than one mechanism of uncontrolled cell proliferation were chosen. For example, Tardi included selecting combinations that effected specific points within the cell cycle, thereby resulting in non-antagonistic effects.

Applicant argued that drugs that are checkpoint inhibitors are not the same as cytotoxic drugs that target a phase in the cell cycle.
The Examiner responds that Tardi teaches therapeutic agents having a cytotoxic effect throughout the disclosure. Tardi’s teachings of agents selective for cell cycle phases were previously discussed [claims 2 and 18-19; ¶s 0026, 0136, and 0138].

Applicant argued that Tardi teaches a large variety of possible drug combinations, but that there is no teaching of why a combination of drugs that target a different phase in the cell cycle is preferred over the other drug combinations.
The Examiner responds that Tardi is not limited to preferred drug combinations, where alternative embodiments also constitute prior art. MPEP 2123 II. Furthermore, Tardi’s multitude of drug combinations does not necessarily render any particular formulation less obvious. As previously discussed, Tardi taught drug combinations 

Applicant argued that Tardi’s teaching of synergy is unique because Tardi involves testing each drug formulation on different tumor cell lines in vitro, and then using an algorithm to reach a conclusion, which is in contrast to the instant invention that is not drawn to developing drug combinations based on in vitro testing.
The Examiner responds that the claims exclude neither Tardi’s algorithm nor its in vitro testing. Further, Tardi was not exclusive to in vitro drug screening, as discussed above.

Claims 15-16 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tardi et al (US 2004/0022817 A1), in view of Allen et al (US 2004/0191307 A1).
The pre-AIA  35 U.S.C. 103(a) rejection over Tardi et al was previously discussed.
Additionally, Tardi taught the liposomal delivery of therapeutic agents to intended targets, tissues, organs, sites and cells [0002, 0023, 0027, 0083, 0108 and 0164]. Further, Tardi taught DSPE-PEG2000 as a surface stabilizing agent, to enhance the circulation longevity of the liposome [0072 and 0084].
Although Tardi taught the targeted delivery of therapeutic agents, Tardi did not specifically teach a tumor-targeting agent attached to the exterior of the liposome, as recited in claims 15-16 and 21-22. Although Tardi taught DSPE-PEG2000, Tardi did not 
Allen taught a target-cell sensitized therapeutic liposome [0002] having entrapped cytotoxic drugs [0017], and targeting conjugates (e.g., ligands) attached to the surface thereof [0022 and 0090]. Said targeting conjugates included antibodies (e.g., anti-epidermal growth factor receptor antibodies) [0011, 0093 and 0119-0121]. Tailoring the liposomal formulation maximized the therapeutic benefit provided by the targeting component [0130].
Additionally, Allen’s liposomes were surface functionalized with hydrophilic polymers to increase the in vivo blood circulation lifetime of the liposomes [0066]. Said hydrophilic polymers included PEG, having a molecular weight between 50-10,000 Daltons [0069].
Since Tardi taught the targeted delivery of therapeutic agents, it would have been prima facie obvious to one of ordinary skill in the art to include, within the teachings of Tardi, liposomes having, conjugated thereon, targeting ligands. An ordinarily skilled artisan would have been motivated to maximize the therapeutic benefit provided by the targeting component, as taught by Allen [Allen, 0002, 0022, 0130].
Regarding claim 20, Tardi was not silent the molecular weight of PEG. Although Tardi taught PEG2000, Tardi did not teach that the molecular weight exceeded 2,000 Daltons, as instantly recited. However, Allen taught that PEG is useful at a molecular weight of 50-10,000 Daltons, a weight that overlaps that which is instantly claimed. PEG, and its molecular weight, is recognized to have different effects (influence on the in vivo blood circulation lifetime of the liposomes, as taught by Tardi at 0072 and 0084, and by 
Claim 20 recites that the molecular weight of PEG exceeds 2,000 Daltons. Allen taught PEG at 50-10,000 Daltons. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 

Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. 
Applicant argued that the rejection over the dependent claims should be withdrawn, for allowance of the claims.
The Examiner responds that the independent claim 14 is not patentable over the prior art. The rejection over the dependent claims is maintained.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tardi et al (US 2004/0022817 A1), in view of Allen et al (US 2004/0191307 A1) and further in view of Smith et al (US 2009/0041837).
The pre-AIA  35 U.S.C. 103(a) rejection over Tardi, in view of Allen, was previously discussed.

Smith disclosed liposomal compositions [0018] to treat cancer [abstract]. Aptamers [0021], as tumor targeting agents, were attached to the exterior surfaces of the liposomes, to selectively transport drugs to necrotic areas found within tumors [0029]. The aptamers were ssDNA and/or ssRNA [0026]. The aptamers bound a ligand, wherein the ligand was selected from a list of intracellular elements including DNP, Sm, SNA and chromatin [0028].
Since Tardi, in view of Allen, taught targeted liposomal delivery to cancer cells, it would have been prima facie obvious to one of ordinary skill in the art to include nuclear material tumor targeting agents to the combined teachings of Tardi and Allen, as taught by Smith. An ordinarily skilled artisan would have been motivated because nuclear material tumor targeting agents, such as aptamers, attach to the exterior of liposomes, to selectively transport drugs to tumor necroses, as was taught by Smith et al [abstract, 0021 and 0029].

Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. 
Applicant argued that the rejection over claim 23 should be withdrawn, for allowance of the claim.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/Primary Examiner, Art Unit 1612